          Case 5:20-cv-00290-MTT Document 33 Filed 08/13/21 Page 1 of 2

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

QUINCY BERNARD JONES,                              )
                                                   )
                       Plaintiff,                  )
                                                   )
               v.                                  )   CIVIL ACTION NO. 5:20-CV-290 (MTT)
                                                   )
FEATHERSTONE HOMEOWNERS                            )
ASSOCIATION,                                       )
                                                   )
                Defendant.                         )
 __________________                                )

                                               ORDER

       Pro se Plaintiff Quincy Bernard Jones again moves for appointment of counsel.1

Doc. 30. Jones argues that he requires counsel because he has witnesses that he

does not know how to subpoena or depose. Doc. 30 at 1. Jones also contends that

Featherstone possesses documents which Jones does not know how to properly obtain.

Id. at 2. Unlike Featherstone’s counsel, Jones says that he does not possess the skills

or knowledge that would give him a “fair shot” in this proceeding. Id. Finally, Jones

asserts that he cannot afford to hire an attorney because of his fixed income, and that

his several attempts to retain representation from civil rights lawyers have been

unsuccessful. Id.

       “Appointment of counsel in a civil case is not a constitutional right.” Wahl v.

McIver, 773 F.2d 1169, 1174 (11th Cir. 1985) (citation omitted). Rather, “it is a privilege

that is justified only by exceptional circumstances.” Id. (citation omitted). Jones has not

shown the existence of exceptional circumstances necessary to justify appointment of

counsel in his civil case. Accordingly, Jones’s motion (Doc. 30) is DENIED.



1
  Jones’s first motion to appoint counsel was submitted on January 11, 2021 and denied by the Court on
January 21. Docs. 13; 14.
 Case 5:20-cv-00290-MTT Document 33 Filed 08/13/21 Page 2 of 2

SO ORDERED, this 13th day of August, 2021.

                                    S/ Marc T. Treadwell
                                    MARC T. TREADWELL, CHIEF JUDGE
                                    UNITED STATES DISTRICT COURT




                                   -2-
